Title: To Thomas Jefferson from John Guerrant, 7 February 1802
From: Guerrant, John
To: Jefferson, Thomas


          
            Sir
            Richmond February 7th. 1802
          
          Sensible of the honor which you have done me by my appointment of Post-Master at this place, I have as deliberately as I could weighed the advantages and disadvantages which wou’d probably result from my acceptance of it.
          Being entirely unacquainted with the compensation, or the duties, annexed to this office, it became necessary that I should devote a short time to the obtaining the best possible Information on those points, and that I should, ascertain the probable amount of expences Incidental to its execution, including the charges of necessary house rents for the office and the accomodation of my family.
          Upon Inquiry I find that the amount of compensation has not exceeded the sum of $1700. ⅌ annum, and that a very great proportion of that sum must necessarily be expended in rewarding a faithful assistant, and in providing an house in an eligible situation for the office, and use of my family, added to which, the steady and unremited attention with which I shou’d certainly endeavour to discharge the duties of the office wou’d exclude the possibility of my attending with any advantages to the future management and Improvement of my farm.
          I have the honor at present to hold an office under the Government of this state, which enables me to render some small services to my country, and affords a moderate salary, with some leisure time to attend to my farm on which my family resides.
          Thus upon a comparison of my present situation, with that in which I should be placed by accepting the office which you have been pleased to offer me, having due regard to that Oeconomy which my circumstances and the cares of a large family at my time of life impose upon me, I feel myself constrained to decline accepting the office of Post-Master at this place, but while I do so, I Beg you to be assured of the grateful remembrance with which I shall ever recollect this Instance of the friendly attention with which you have been pleased to Honor me, and of my perfect disposition at all times to render my feeble aid in support of an administration which like yours has the constitution for its guide and the real happiness and wellfare of our Country for its end.
          With perfect regard and esteem I am Sir Yr. Mo. Ob. Servant
          
            John Guerrant
          
        